October 25, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
  THAMES SHIPYARD & REPAIR CO., A/K/A THAMES SHIPYARD & REPAIR
                      COMPANY, Appellant

NO. 14-10-01142-CV                         V.

  GALVESTON CENTRAL APPRAISAL DISTRICT AND GALVESTON COUNTY
                    APPRAISAL REVIEW BOARD, Appellees
                              ____________________
     This cause, an appeal from the judgment in favor of appellees, Galveston Central
Appraisal District and Galveston County Appraisal Review Board, signed October 13,
2010, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore REFORM the judgment of the court below to omit
the language ordering that appellant, Thames Shipyard & Repair Co. a/k/a Thames
Shipyard & Repair Company, “take nothing” on its claims against appellees, and to insert
language dismissing appellant’s claims for want of jurisdiction.

      We order the judgment of the court below AFFIRMED except as modified in this
judgment.

      We order appellant to pay all costs incurred in this appeal. We further order this
decision certified below for observance.